Citation Nr: 1202676	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-35 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for depressive disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from July 2002 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in San Juan, Puerto Rico, which continued an initial rating of 30 percent for the Veteran's depressive disorder.  The Veteran has since 

The Veteran testified before a Decision Review Officer at a July 2009 hearing at the RO.  A transcript has been associated with the file.

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand to develop additional evidence.

First, the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran was last seen for a VA examination in August 2009, while still a resident of Puerto Rico.  Since that time, he has relocated to Virginia and seeks regular treatment through the Alexandria VA community based outpatient clinic.  The Veteran submitted VA treatment records in 2010 showing that he had attempted to establish care at the Washington, D.C. VA Medical Center.  The records show that he had been homeless recently and was being considered for transitional housing.  An accompanying statement indicates that he had interviewed for several jobs but had not obtained employment.  It is not clear whether these changes in situation are due to his service-connected symptomatology or not and, if so, whether they represent a worsening compared to the earlier findings.  As the Veteran was last afforded an examination more than two years ago and the evidence suggests a possible increase in symptomatology since that time, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  

In addition, the Veteran was originally represented by his mother, who sought a 70 percent rating for him.  She has since ceased her representation.  The evidence of homelessness and unemployment may indicate, interpreted loosely, a claim for total disability based upon individual unemployability (TDIU).  See Roberson.  

A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and afforded a general medical examination to determine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disability alone, without reference to any non-service connected disabilities, prevent the Veteran from maintaining substantially gainful employment.

Second, the Veteran executed an authorized release form in favor of a Dr. J.F.E.I. in association with his original claim for service connection.  The RO requested these records in a June 2007 letter.  The doctor did not respond.  The RO did not provide specific notice to the Veteran of the failure to obtain these records.  There is no mention of J.F.E.I. in any of the decisional documents or the cover letters to those documents.  As a result, the Veteran was without notice that the RO had failed to obtain the J.F.E.I. records.  38 C.F.R. § 3.159(e) requires that the RO make reasonable attempts to obtain records and notify the claimant in the event that records are not obtained.  The Board cannot conclude that the duty to assist was discharged with regard to the J.F.E.I.  The Board instructs that the RO provide the Veteran with notice that the records of J.F.E.I. were not obtained and allow him to either produce the records himself or execute another authorized release form so that VA may make a second attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with another authorized release form to obtain records from Dr. J.F.E.I. and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  If the records are not obtained, the Veteran must be notified of this fact prior to recertification of the appeal.

2.  Obtain the Veteran's VA treatment records from July 2009 to the present from the San Juan, P.R., and Washington, D.C., VA Medical Centers and from the Alexandria, Va, community based outpatient clinic.  All attempts to obtain these records should be documented in the claims file.  

3.  After obtaining the above evidence, schedule the Veteran for a VA psychiatric examination to ascertain the current severity and manifestations of his depressive disorder, not otherwise specified.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history. 

The examiner should be provided a full copy of this remand, and he or she must indicate that he or she has reviewed the claims file. 

The examiner should assign an Axis V diagnosis (GAF score), consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, and explain what the assigned score means.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his depressive disorder, including the impact it has on his ability to work. 

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The examiner should provide a rationale for all opinions.

4.  Then, the RO should readjudicate the claim on the merits.  The issue of TDIU should be addressed.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


